DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on July 29, 2021.
Claims 1 – 21 are being considered on the merits.

Response to Amendment
Status of claims in the instant application.
Claims 1 – 5, 7 – 12, 14 – 18, and 20 – 21 are pending.
Claims 1 – 4, 8 – 11, and 15 – 17 are amended.
Claims 6, 13, and 19 are cancelled.
Claim 21 has been added.
Applicant’s arguments, see page [6 – 7] of Applicant’s remarks filed June 17, 2021, with respect to claims 1 - 2, 4, 6, 8 - 11, 13, 15 - 17, and 19 that were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, have been fully considered and are persuasive. Therefore, the claim rejections are withdrawn.

Applicant’s arguments, see page [7 – 10] of Applicant’s remarks filed June 17, 2021, with respect to claim 1 - 3, 8 - 10, and 15 - 16 that were rejected under 35 U.S.C. 103 as being unpatentable over US 10110383 B1 to Tamilarasan et al., (hereafter, "Tamilarasan") in view of 

Applicant’s arguments, see page [7 – 10] of Applicant’s remarks filed June 17, 2021, with respect to claims 4 - 5, 11 - 12, and 17 - 18 that were rejected under 35 U.S.C. 103 as being unpatentable over US 10110383 B1 to Tamilarasan et al., (hereafter, "Tamilarasan") in view of US 20190068615 A1 to Pack et al., (hereafter, "Pack") in further view of US 20130067242 A1 to Lyakhovitskiy et al., (hereafter, "Lyak"), have been fully considered and are persuasive. Therefore, the claim rejections are withdrawn.

Applicant’s arguments, see page [7 – 10] of Applicant’s remarks filed June 17, 2021, with respect to claims 6, 13, and 19 that were rejected under 35 U.S.C. 103 as being unpatentable over US 10110383 B1 to Tamilarasan et al., (hereafter, "Tamilarasan") in view of US 20190068615 A1 to Pack et al., (hereafter, "Pack") in further view of US 20170103025 A1 to Meyer et al., (hereafter, "Meyer"), have been fully considered and are persuasive. Therefore, the claim rejections are withdrawn.

Applicant’s arguments, see page [7 – 10] of Applicant’s remarks filed June 17, 2021, with respect to claims 7, 14, and 20 that were rejected under 35 U.S.C. 103 as being unpatentable over US 10110383 B1 to Tamilarasan et al., (hereafter, "Tamilarasan") in view of US 20190068615 A1 to Pack et al., (hereafter, "Pack") in further view of US 20170085374 A1 to 

Allowable Subject Matter
Claims 1 – 5, 7 – 12, 14 – 18, and 20 – 21 are allowed, but they are to be renumbered to 1 – 18. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on July 29, 2021 in response to office action mailed on May 06, 2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
Tamilarasan et al. [US 10110383 B1]: This is considered the closest prior art of the instant application that generally relates to system and methodology managing embedded and external key management systems in a data storage system. An embedded encryption key management system is selected. A first unique signature is generated using a time parameter and a randomly generated value. A backup copy of the lockbox is created, wherein access to the backup copy of the lockbox requires providing a minimum number of unique data storage system values. The encryption key management system is switched to external. A second unique signature is generated for use with the local lockbox, wherein the signature generated using a time parameter and a randomly generated value. The encryption key management system is switched back to embedded and a third unique signature is generated for use with the local lockbox, wherein the signature is generated using a time parameter and a randomly generated value.
Tamilarasan does generally discloses the first level of access control is enforced by capturing a system fingerprint at the time of the creation of the authentication key and using that 
Pack et al. [US 20190068615 A1]: This generally discloses a methodology and system requesting for hosting a blockchain may be obtained from a client device. A node device to host the blockchain may be determined. Information associated with the node device may be provided to the client device, where the information is used for creating the blockchain on the node device. First data may be obtained from the client device and second data may be obtained from the node device for verifying that the node device hosting the blockchain complies with a hosting verification condition. Based on the first data, the second data, and the hosting verification condition, hosting information associated with the node device may be determined. Based on the 
Pack discloses it is determined that the number of hosting infraction occurrences is greater than or equal to the threshold number of occurrences, then process 700 may proceed to step 718. At step 718, the verification module 118 may implement logic for master smart contract 610 to cause the node device to be removed from the set of node devices. In some embodiments, a node device removed from the set of node devices may no longer be able to host blockchains, may not be able to access data associated with any digital assets stored by the corresponding container, and may be prevented from providing data to any other devices. Furthermore, in some embodiments, the threshold may alternatively correspond to a validation support amount threshold. For instance, each hosting infraction occurrence may result in a validation support means (e.g., a cryptocurrency) amount that the node device has staked with master smart contract 610 being reduced.
Lyakhovitskiy et al. [US 20130067242 A1]: This generally discloses a methodology and system which is a self-encrypting drive allows finely grained control, i.e., the ability to create, protect, lock and unlock, of different volumes on the same drive. The different volumes enable multiple different operating systems to be booted, depending on the volume that is selected for booting.
Lyakhovitskiy discloses one of the resources is a self-encrypting drive. The operating system includes code that manages access to the self-encrypting drive, including code that provisions the self-encrypting drive. A provisioned drive includes one or more locking ranges and a global range, and data structures for maintaining information about these ranges. In particular, these data structures include a data store object, an authority object and a locking 
Meyer et al. [US 20170103025 A1]: This generally discloses a methodology and system stores data encrypted with a cipher key in a block of a page in non-volatile memory, reads the cipher key version number associated with the page, determines whether the cipher key version number associated with the page is different from a cipher key version number of the cipher key used to encrypt the data and, if it is, writes a data pattern encrypted with the cipher key into the other blocks of the page, and stores the cipher key version number of the cipher key used to encrypt the data in the storage space in the non-volatile memory. Other embodiments are provided.
Meyer discloses storing data encrypted with a cipher key in a band that has been previously erased by changing a cipher key associated with the band; reading the cipher key version number associated with the band; determining whether the read encryption key version number is different from a cipher key version number of the cipher key used to encrypt the data; in response to determining that the read encryption key version number is different from the cipher key version number of the cipher key used to encrypt the data, writing a data pattern encrypted with the cipher key into other locations in the band; and storing the cipher key version number of the cipher key used to encrypt the data
Chen [US 20170085374 A1]: This generally discloses a methodology and system that can enable an automatic generation of encryption keys using a service controller in 
	Chen discloses key management server 108 can automatically generate a data encryption key for self-encrypting drive 106 based on the unique identifier and send the authentication key to the service controller. The service controller can consequently transmit the data encryption key to a self-encrypting drive 106 for data encryption.
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1, 8, and 15 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434